 

Case 1:15-cr-00369-JKB Document 78 Filed 02/24/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*
UNITED STATES OF AMERICA *
v. * CRIM. NO. JKB-15-369
WILLIAM HUNT, *
Defendant. *
x * " * * x k * k * x
MEMORANDUM AND ORDER

 

Defendant William Hunt was sentenced to a period of 120 months’ imprisonment on
August 5, 2016. (ECF No. 36.) Hunt has now filed a Motion for Compassionate Release in light
of the COVID-19 Pandemic. (ECF No. 74.) No hearing is necessary. See Local Rules 105.6, 207
(D. Md. 2018). For the reasons set forth below, the request is DENIED.

Pursuant to 18 U.S.C. § 3582(c)(1)(A), a district court may modify a convicted defendant’s
sentence when “extraordinary and compelling reasons warrant such a reduction” and such relief is
permitted “by the factors set forth in section 3553(a) to the extent that they are applicable.” Jd.
This authority empowers the Court to reduce the sentence of an incarcerated individual who proves
that documented medical conditions place him at a substantially heightened risk of suffering death
or severe illness from COVID-19. See, e.g., United States y. Richardson, Crim. No. JKB-09-0288,
2020 WL 3267989, at *2 (D. Md. June 17, 2020). However, a defendant may move for a sentence
reduction under § 3582(c)(1)(A) only after he or she “has fully exhausted all administrative rights
to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [after]
the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.”

 

 
 

Case 1:15-cr-00369-JKB Document 78 Filed 02/24/21 Page 2 of 3

Hunt does not provide the Court with any records demonstrating that he has exhausted
. administrative remedies by making the necessary request to the warden of his facility. After
_ summarily alleging that he “reached out the Warden,” Hunt asks the Court to waive the
administrative exhaustion requirement set forth in § 3582(c)(1)(A), arguing that he is “particularly
vulnerable to the virus due to his underlying health issues,” and “[r]efusal to act on administrative
grounds carries potential for severe bodily harm and even death.” (ECF No. 74-1 at 16.)

This Court has held that, regardless of whether § 3582(c)(1)(A)’s requirements are
Jurisdictional, this provision mandates that the defendant exhaust his or her administrative
remedies prior to seeking relief in this Court. See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016)
(finding that “mandatory exhaustion statutes . . . establish mandatory exhaustion regimes,
foreclosing judicial discretion”); United States v. Williams, Civ. No. JKB-15-0646, 2020 WL
1506222, at *1 (D. Md. Mar. 30, 2020). While Hunt’s “underlying health issues” may qualify as
extraordinary and compelling reasons for compassionate release, they will not excuse him from
complying with § 3582(c)(1)(A)’s administrative exhaustion requirement. Thus, because Hunt
has failed to provide evidence that he has pursued the procedure established by § 3582(c)(1)(A),
this Court may not modify his sentence.!

The Court acknowledges the very real danger posed by the COVID-19 pandemic and
Hunt’s legitimate concerns about his living situation. However, this Court is limited by the
existing statutory authority in the relief it may consider. Accordingly, Hunt’s Request for

Compassionate Release (ECF No. 74) is DENIED without prejudice.

 

1 Hunt may renew his motion after he “has fully exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A).

2

 
Case 1:15-cr-00369-JKB Document 78 Filed 02/24/21 Page 3 of 3

DATED this 24 day of February, 2021.

BY THE COURT:

Doon Lo A 2h

 

James K. Bredar
Chief Judge
